In a proceeding pursuant to CPLR article 78 to review a determination of the appellant State commissioner, dated October 3, 1975 and made after a fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a grant of home relief, the appeal is from a judgment of the Supreme Court, Queens County, dated May 24, 1976, which (1) granted the petition and annulled the determination of the State commissioner and (2) directed that petitioner be awarded a retroactive grant of public assistance. Judgment affirmed, with costs. The local agency offered no evidence at the fair hearing to contradict petitioner’s testimony that it had not informed her at the time of her application that she would have to reduce her life insurance policies in order to become eligible for public assistance. Since the agency failed to provide sufficient details to petitioner concerning her eligibility requirements (see 18 NYCRR 351.1 [b][l]; 352.15 [b] [1]), its subsequent denial of her application, based upon her ownership of an excess amount of life insurance, was improper. Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.